UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) Minnesota 27-0383995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 215 South Cascade Street,Box 496,Fergus Falls, Minnesota 56538-0496 (Address of principal executive offices) (Zip Code) 866-410-8780 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date: April 30, 2013 – 36,268,494 Common Shares ($5 par value) OTTER TAIL CORPORATION INDEX Page No. Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 (not audited) 2 & 3 Consolidated Statements of Income - Three Months Ended March 31, 2013 and 2012 (not audited) 4 Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2013 and 2012 (not audited) 5 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 (not audited) 6 Notes to Consolidated Financial Statements (not audited) 7-34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35-47 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48-49 Item 4. Controls and Procedures 50 Part II. Other Information Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 51 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands) March 31, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable: Trade—Net Other Inventories Deferred Income Taxes Unbilled Revenues Costs and Estimated Earnings in Excess of Billings Regulatory Assets Other Assets of Discontinued Operations Total Current Assets Investments Other Assets Goodwill Other Intangibles—Net Deferred Debits Unamortized Debt Expense Regulatory Assets Total Deferred Debits Plant Electric Plant in Service Nonelectric Operations Construction Work in Progress Total Gross Plant Less Accumulated Depreciation and Amortization Net Plant Total Assets $ $ See accompanying notes to consolidated financial statements. 2 Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands, except share data) March 31, December 31, LIABILITIES AND EQUITY Current Liabilities Short-Term Debt $ $ Current Maturities of Long-Term Debt Accounts Payable Accrued Salaries and Wages Billings In Excess Of Costs and Estimated Earnings Accrued Taxes Derivative Liabilities Other Accrued Liabilities Liabilities of Discontinued Operations Total Current Liabilities Pensions Benefit Liability Other Postretirement Benefits Liability Other Noncurrent Liabilities Commitments and Contingencies (note 9) Deferred Credits Deferred Income Taxes Deferred Tax Credits Regulatory Liabilities Other Total Deferred Credits Capitalization Long-Term Debt, Net of Current Maturities Cumulative Preferred Shares Authorized 1,500,000 Shares Without Par Value; Outstanding 2013 – None; 2012 – 155,000 Shares Cumulative Preference Shares – Authorized 1,000,000 Shares Without Par Value; Outstanding - None Common Shares, Par Value $5 Per Share—Authorized, 50,000,000 Shares; Outstanding, 2013—36,212,693 Shares; 2012—36,168,368 Shares Premium on Common Shares Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Common Equity Total Capitalization Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 3 Otter Tail Corporation Consolidated Statements of Income (not audited) Three Months Ended March 31, (in thousands, except share and per-share amounts) Operating Revenues Electric $ $ Nonelectric Total Operating Revenues Operating Expenses Production Fuel - Electric Purchased Power - Electric System Use Electric Operation and Maintenance Expenses Asset Impairment Charge - Electric Cost of Goods Sold - Nonelectric (excludes depreciation; included below) Other Nonelectric Expenses Depreciation and Amortization Property Taxes - Electric Total Operating Expenses Operating Income Interest Charges Other Income Income from Continuing Operations Before Income Taxes Income Taxes – Continuing Operations Net Income from Continuing Operations Discontinued Operations (Loss) Income - net of Income Tax (Benefit) Expense of ($205) and $413 for the respective periods ) Gain (Loss) on Disposition - net of Income Tax Expense (Benefit) of $6 and ($134) for the respective periods ) Net Gain (Loss) from Discontinued Operations ) Net Income Preferred Dividend Requirements and Other Adjustments Earnings Available for Common Shares $ $ Average Number of Common Shares Outstanding—Basic Average Number of Common Shares Outstanding—Diluted Basic Earnings (Loss) Per Common Share: Continuing Operations (net of preferred dividend requirement and other adjustments) $ $ Discontinued Operations ) $ $ Diluted Earnings (Loss) Per Common Share: Continuing Operations (net of preferred dividend requirement and other adjustments) $ $ Discontinued Operations ) $ $ Dividends Declared Per Common Share $ $ See accompanying notes to consolidated financial statements. 4 Otter Tail Corporation Consolidated Statements of Comprehensive Income (not audited) Three Months Ended March 31, (in thousands) Net Income $ $ Other Comprehensive (Loss) Income: Unrealized Gain on Available-for-Sale Securities: Reversal of Previously Recognized Gains Realized on Sale of Investments and Included in Other Income During Period ) (Losses) Gains Arising During Period (5 ) Income Tax Benefit (Expense) 11 ) Change in Unrealized Gains on Available-for-Sale Securities – net-of-tax ) 63 Pension and Postretirement Benefit Plans: Amortization of Unrecognized Postretirement Benefit Losses and Costs (note 12) Income Tax (Expense) ) ) Pension and Postretirement Benefit Plans – net-of-tax 87 61 Total Other Comprehensive Income 68 Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 5 Otter Tail Corporation Consolidated Statements of Cash Flows (not audited) Three Months Ended March 31, (in thousands) Cash Flows from Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Net (Gain) Loss from Sale of Discontinued Operations ) Net Loss (Income) from Discontinued Operations 81 ) Depreciation and Amortization Asset Impairment Charge Deferred Tax Credits ) ) Deferred Income Taxes ) Change in Deferred Debits and Other Assets Discretionary Contribution to Pension Plan ) ) Change in Noncurrent Liabilities and Deferred Credits Allowance for Equity (Other) Funds Used During Construction ) ) Change in Derivatives Net of Regulatory Deferral Stock Compensation Expense—Equity Awards Other—Net 25 Cash (Used for) Provided by Current Assets and Current Liabilities: Change in Receivables ) ) Change in Inventories ) ) Change in Other Current Assets ) ) Change in Payables and Other Current Liabilities ) Change in Interest and Income Taxes Receivable/Payable ) Net Cash Provided by Continuing Operations Net Cash Used in Discontinued Operations ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Capital Expenditures ) ) Net Proceeds from Disposal of Noncurrent Assets Net Increase in Other Investments ) ) Net Cash Used in Investing Activities - Continuing Operations ) ) Net Proceeds from Sale of Discontinued Operations Net Cash Used in Investing Activities - Discontinued Operations ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Change in Checks Written in Excess of Cash Net Short-Term Borrowings Proceeds from Issuance of Common Stock Payments for Retirement of Preferred Stock ) Proceeds from Issuance of Long-Term Debt Short-Term and Long-Term Debt Issuance Expenses (7 ) ) Payments for Retirement of Long-Term Debt ) ) Dividends Paid and Other Distributions ) ) Net Cash (Used in) Provided by Financing Activities - Continuing Operations ) Net Cash Used in Financing Activities - Discontinued Operations ) Net Cash (Used in) Provided by Financing Activities ) Net Change in Cash and Cash Equivalents - Discontinued Operations ) ) Net Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See accompanying notes to consolidated financial statements. 6 OTTER TAIL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (not audited) In the opinion of management, Otter Tail Corporation (the Company) has included all adjustments (including normal recurring accruals) necessary for a fair presentation of the condensed consolidated financial statements for the periods presented. The condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes as of and for the years ended December 31, 2012, 2011 and 2010 included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. Because of seasonal and other factors, the earnings for the three months ended March 31, 2013 should not be taken as an indication of earnings for all or any part of the balance of the year. The following notes are numbered to correspond to numbers of the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. 1. Summary of Significant Accounting Policies Revenue Recognition Due to the diverse business operations of the Company, revenue recognition depends on the product produced and sold or service performed. The Company recognizes revenue when the earnings process is complete, evidenced by an agreement with the customer, there has been delivery and acceptance, and the price is fixed or determinable. In cases where significant obligations remain after delivery, revenue recognition is deferred until such obligations are fulfilled. Provisions for sales returns and warranty costs are recorded at the time of the sale based on historical information and current trends. In the case of derivative instruments, such as Otter Tail Power Company (OTP) forward energy contracts, marked-to-market and realized gains and losses are recognized on a net basis in revenue in accordance with the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 815, Derivatives and Hedging. Gains and losses on forward energy contracts subject to regulatory treatment, if any, are deferred and recognized on a net basis in revenue in the period realized. For the Company’s operating companies recognizing revenue on certain products when shipped, those operating companies have no further obligation to provide services related to such product. The shipping terms used in these instances are FOB shipping point. The companies in the Construction segment enter into fixed-price construction contracts. Revenues under these contracts are recognized on a percentage-of-completion basis. The method used to determine the progress of completion is based on the ratio of costs incurred to total estimated costs on construction projects. Following are the percentages of the Company’s consolidated revenues recorded under the percentage-of-completion method: Three Months Ended March 31, Percentage-of-Completion Revenues 12.1% 16.2% The following table summarizes costs incurred and billings and estimated earnings recognized on uncompleted contracts: March 31, December 31, (inthousands) Costs Incurred on Uncompleted Contracts $ $ Less Billings to Date ) ) Plus Estimated Earnings Recognized $ ) $ ) 7 The following amounts are included in the Company’s consolidated balance sheets: March 31, December 31, (inthousands) Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts $ $ Billings in Excess of Costs and Estimated Earnings on Uncompleted Contracts ) ) $ ) $ ) The Company has a standard quarterly Estimate at Completion process in which management reviews the progress and performance of the Company’s contracts accounted for under percentage-of-completion accounting. As part of this process, management reviews include, but are not limited to, any outstanding key contract matters, progress towards completion and the related program schedule, identified risks and opportunities, and the related changes in estimates of revenues and costs. The risks and opportunities include management’s judgment about the ability and cost to achieve the schedule, technical requirements and other contract requirements. Management must make assumptions regarding labor productivity and availability, the complexity of the work to be performed, the availability of materials, the length of time to complete the contract, and performance by subcontractors, among other variables. Based on this analysis, any adjustments to net sales, costs of sales, and the related impact to operating income are recorded as necessary in the period they become known. These adjustments may result from positive program performance and an increase in operating profit during the performance of individual contracts if management determines it will be successful in mitigating risks surrounding the technical, schedule, and cost aspects of those contracts or realizing related opportunities. Likewise, these adjustments may result in a decrease in operating profit if management determines it will not be successful in mitigating these risks or realizing related opportunities. Changes in estimates of net sales, costs of sales, and the related impact to operating income are recognized using a cumulative catch-up, which recognizes, in the current period, the cumulative effect of the changes on current and prior periods based on a contract’s percent complete. A significant change in one or more of these estimates could affect the profitability of one or more of the Company’s contracts. If a loss is indicated at a point in time during a contract, a projected loss for the entire contract is estimated and recognized. In 2012, Foley Company (Foley) experienced cost overruns in excess of estimated costs on several large projects. All of these projects were substantially completed as of December 31, 2012. Estimated costs on certain projects in excess of previous period estimates resulted in pretax charges of $6.5 million in the three months ended March 31, 2012, and $0.5 million, in the three months ended March 31, 2013. Warranty Reserves The Company establishes reserves for estimated product warranty costs at the time revenue is recognized based on historical warranty experience and additionally for any known product warranty issues. Certain Company products carry one to fifteen year warranties. Although the Company engages in extensive product quality programs and processes, the Company’s warranty obligations have been and may in the future be affected by product failure rates, repair or field replacement costs and additional development costs incurred in correcting product failures. The warranty reserve balance as of December 31, 2012 and March 31, 2013 relates entirely to products produced by DMI Industries, Inc. (DMI) and ShoreMaster, Inc. (ShoreMaster) and is included in liabilities of discontinued operations. See note 17 to consolidated financial statements. Retainage Accounts Receivable include the following amounts, billed under contracts by the Company’s construction subsidiaries, that have been retained by customers pending project completion: March 31, December 31, (in thousands) Accounts Receivable Retained by Customers $ $ 8 Fair Value Measurements The Company follows ASC 820, Fair Value Measurements and Disclosures, for recurring fair value measurements. ASC 820 provides a single definition of fair value, requires enhanced disclosures about assets and liabilities measured at fair value and establishes a hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value. The three levels defined by the hierarchy and examples of each level are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reported date. The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices, such as equities listed by the New York Stock Exchange and commodity derivative contracts listed on the New York Mercantile Exchange. Level 2 – Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date. The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, such as treasury securities with pricing interpolated from recent trades of similar securities, or priced with models using highly observable inputs, such as commodity options priced using observable forward prices and volatilities. Level 3 – Significant inputs to pricing have little or no observability as of the reporting date. The types of assets and liabilities included in Level 3 are those with inputs requiring significant management judgment or estimation and may include complex and subjective models and forecasts. Fair values for OTP’s forward energy contracts with delivery points that are not at an active trading hub included in Level 3 of the fair value hierarchy in the table below as of March 31, 2013 and December 31, 2012, are based on prices indexed to observable prices at an active trading hub. The range for Level 3 forward electric inputs was $18.50 to $47.00 per megawatt-hour. The weighted average price was $37.50 per megawatt-hour. The following table presents changes in Level 3 forward energy contract derivative asset and liability fair valuations for the three-month periods ended March 31, 2013 and 2012: Three Months Ended March 31, (in thousands) Forward Energy Contracts- Fair Values Beginning of Period $ ) $ Transfers into Level 3 from Level 2 ) Less: Amounts Reversed on Settlement of Contracts Entered into in Prior Periods Changes in Fair Value of Contracts Entered into in Prior Periods ) Cumulative Fair Value Adjustments of Contracts Entered into in Prior Years at End of Period ) ) Net Gain (Loss) Recognized as Regulatory Assets on contract entered into in Period 32 ) Forward Energy Contracts - Net Derivative Liability Fair Values End Period $ ) $ ) In the table below, $274,000 of the fair value of the Level 3 forward energy contracts in a derivative asset position and $12,541,000 of the fair value of the Level 3 forward energy contracts in a derivative liability position as of March 31, 2013 are related to power purchase contracts where OTP intends to take or has taken physical delivery of the energy under the contract. When OTP takes physical delivery of the energy purchased under these contracts the costs incurred are subject to recovery in base rates and through fuel clause adjustments. Any derivative assets or liabilities and related gains or losses recorded as a result of the fair valuation of these power purchase contracts will not be realized and are 100% offset by regulatory liabilities and assets related to fuel clause adjustment treatment of fuel costs. Therefore, the net impact of any recorded fair valuation gains or losses related to these contracts on the Company’s consolidated net income is $0 and the net income impact of any future fair valuation adjustments of these contracts will be $0. When energy is delivered under these contracts, they will be settled at the original contract price and any fair valuation gains or losses and related derivative assets or liabilities recorded over the life of the contracts will be reversed along with any offsetting regulatory liabilities or assets. Because of regulatory accounting treatment, any price volatility related to the fair valuation of these contracts had no impact on the Company’s reported consolidated net income for the three month periods ended March 31, 2013 and 2012. 9 The remaining $1,055,000 of the fair value of the Level 3 forward energy contracts in a derivative asset position and $1,023,000 of the fair value of the Level 3 forward energy contracts in a derivative liability position as of March 31, 2013 are related to financial contracts that will not be settled by physical delivery of electricity but will be settled financially by the counterparty to the contract paying or receiving the difference between the contract price and the market price at the hour of scheduled delivery. Although the related forward energy purchase and sales contracts are 100% offsetting in terms of volumes and delivery periods, the purchase contracts and offsetting sales contracts do not have the same delivery points. Therefore, the net derivative gain related to these contracts of $32,000 as of March 31, 2013 is subject to change in subsequent reporting periods or on settlement. These contracts are scheduled for settlement in June, July and August of 2013. Any fluctuation in the factors used in the fair valuation of these contracts would not result in a significant change to the net fair value of the contracts. The following tables present, for each of the hierarchy levels, the Company’s assets and liabilities that are measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012: March 31, 2013 (in thousands) Level 1 Level 2 Level 3 Assets: Current Assets – Other: Forward Energy Contracts $ $ $ Forward Gasoline Purchase Contracts Money Market Fund - Escrow Account Idaho Pacific Holdings, Inc. (IPH) Sale Money Market and Mutual Funds - Nonqualified Retirement Savings Plan Equity Securities - Nonqualified Retirement Savings Plan 9 Investments: Corporate Debt Securities – Held by Captive Insurance Company U.S. Government Debt Securities – Held by Captive Insurance Company Other Assets: Money Market and Mutual Funds - Nonqualified Retirement Savings Plan Equity Securities - Nonqualified Retirement Savings Plan Total Assets $ $ $ Liabilities: Derivative Liabilities - Forward Energy Contracts $ $ $ Total Liabilities $ $ $ December 31, 2012 (in thousands) Level 1 Level 2 Level 3 Assets: Current Assets – Other: Forward Energy Contracts $ $ $ Forward Gasoline Purchase Contracts Money Market Fund - Escrow Account IPH Sale Money Market and Mutual Funds - Nonqualified Retirement Savings Plan Investments: Corporate Debt Securities – Held by Captive Insurance Company U.S. Government Debt Securities – Held by Captive Insurance Company Other Assets: Money Market and Mutual Funds - Nonqualified Retirement Savings Plan Equity Securities - Nonqualified Retirement Savings Plan Total Assets $ $ $ Liabilities: Derivative Liabilities - Forward Energy Contracts $ $ $ Total Liabilities $ $ $ 10 Inventories Inventories consist of the following: March 31, December 31, (in thousands) Finished Goods $ $ Work in Process Raw Material, Fuel and Supplies Total Inventories $ $ Goodwill and Other Intangible Assets The following table summarizes changes to goodwill by business segment during 2013: (in thousands) Gross Balance December 31, Accumulated Impairments Balance (net of impairments) December 31, Adjustments to Goodwill in 2013 Balance (net of impairments) March 31, Electric $ Manufacturing Construction Plastics Total $ Other Intangible Assets The following table summarizes the components of the Company’s intangible assets at March 31, 2013 and December31,2012: March 31, 2013 (in thousands) Gross Carrying
